Citation Nr: 0014126	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  97-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 
percent, for a left shoulder disorder for the period from 
January 9, 1996, through November 25, 1996.  

2.  Entitlement to an extension of a temporary total post 
surgical convalescent rating based on left shoulder surgery 
beyond December 31, 1996. 

3.  Entitlement to a current increased rating, in excess of 
20 percent, for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 to January 
1977.

The appeal arises from the December 5, 1996, and December 24, 
1996, rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  In the 
December 5, 1996, decision, the RO continued a 20 percent 
disability rating assigned for status post recurrent 
dislocation of the left shoulder with tendonitis, and 
deferred consideration of a temporary total post surgical 
convalescent rating pursuant to the veteran's left shoulder 
surgery on November 26, 1996.  In the December 24, 1996 
decision, the RO again denied an increased rating from the 20 
percent assigned for status post recurrent dislocation of the 
left shoulder with tendonitis, and assigned a temporary total 
post surgical convalescent rating for the period from 
November 26, 1996, through December 31, 1996, based on a left 
shoulder surgery necessitating convalescence, pursuant to 38 
C.F.R. §  4.30 (1999).  The 20 percent regular schedular 
rating was reinstated effective January 1, 1997.

In a July 1999 decision, the RO granted an increased 
disability rating to 40 percent for the veteran's left 
shoulder disorder for the period from January 9, 1996, 
through November 25, 1996, the day prior to the previously 
assigned temporary total post surgical convalescent rating.  
The RO declined to extend the temporary total post surgical 
convalescent rating beyond December 31, 1996, and declined to 
raise the regular schedular evaluation for the left shoulder 
disorder above 20 percent effective January 1, 1997.  The 
appeal is as to all three issues noted on the title page of 
this decision.

The case was thereafter transferred to the Togus, Maine RO 
because the veteran had move to Maine.  


REMAND

The veteran in an April 1997 VA Form 9 requested a Travel 
Board hearing.  By a June 1997 submission, he canceled that 
request and instead requested a hearing before an RO hearing 
officer.  The RO thereafter scheduled a hearing before a 
hearing officer on October 1, 1997.  The veteran thereafter 
requested that the RO hearing be postponed pending a VA 
examination, but did not withdraw his request for an RO 
hearing.  The case was transferred to the Board without the 
RO hearing having been conducted. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a 
hearing before an RO hearing officer.  A 
transcript of that hearing should then be 
associated with the claims folder. 

2.  Following the hearing and any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claims 
of entitlement to an increased rating, in 
excess of 40 percent, for a left shoulder 
disorder for the period from January 9, 
1996, through November 25, 1996; 
entitlement to extension of a temporary 
total post surgical convalescent rating 
beyond December 31, 1996; and entitlement 
to a current increased rating, in excess 
of 20 percent, for a left shoulder 
disorder.  If any of these determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



